internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-130959-01 date date in re target acquiring state a a b c d e date a this is in reply to your letter dated date requesting rulings on a proposed transaction the facts submitted for consideration are substantially as set forth below target is a publicly traded state a corporation it is the common parent of an affiliated_group_of_corporations that files a federal consolidated_income_tax_return target uses an annual_accounting_period ending december and the overall accrual_method of accounting for filing its federal_income_tax return target has one active wholly owned subsidiary and four inactive wholly owned subsidiaries as of date a target had a shares of common_stock outstanding its common_stock is currently held by approximately b shareholders and there are no other classes plr-130959-01 of outstanding_stock target’s c largest shareholders currently own approximately d percent of target’s stock pursuant to an overall integrated_plan and for valid business reasons the following transaction has been proposed i target will make a tender offer to all of its shareholders to acquire target stock the tender offer the tender offer will be funded by a loan from a consortium of community banks tender offer borrowing the tender offer is intended to increase the percentage stock ownership of target’s largest c shareholders from approximately d percent to an amount in excess of e percent ii following the tender offer target's c largest shareholders now owning over e percent of target’s common_stock will contribute their target stock to acquiring solely in exchange for acquiring stock the contribution iii acquiring will then form a wholly owned subsidiary which will merge into target under applicable state a law the merger with target surviving the merger as a result of the merger all remaining target shareholders other than acquiring will receive cash which is expected to be at the same price per share as in the tender offer acquiring will fund the purchase of the target shares in the merger through a borrowing from a newly formed subsidiary of acquiring merger borrowing iv following the merger acquiring will elect under sec_1362 of the internal_revenue_code to be treated as an s_corporation and acquiring will make qualified_subchapter_s_subsidiary qsub elections under sec_1_1361-3 of the income_tax regulations on behalf of target and each of target’s subsidiaries the qsub elections will result in the deemed liquidation of target and its subsidiaries for u s federal_income_tax purposes the liquidation in connection with the proposed transaction target acquiring and the target shareholders represent the following a b the fair_market_value of the acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange during the 5-year period beginning on the date of the proposed transaction there is no plan or intention for acquiring or any person related as defined in sec_1_368-1 to acquiring to acquire with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in target in the proposed transaction either directly or through any transaction agreement or arrangement with any other person except for cash in lieu of fractional shares distributed to plr-130959-01 target shareholders in the merger c d e f g h i j during the 5-year period ending on the date of the proposed transaction no distributions will have been made with respect to target stock other than ordinary normal regular dividend distributions made pursuant to target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for cash paid to dissenters the aggregate value of the acquisitions and distributions described above in b and c will not exceed percent of the value without giving effect to the acquisitions of the proprietary interest in target on the effective date of the proposed transaction the tender offer borrowing and the merger borrowing will be repaid only from future earnings_of target or from capital contributions made to target by acquiring acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction provided that the tender offer borrowing and the merger borrowing are not treated as reducing the net or gross assets acquired from target in the transaction for purposes of this representation amounts paid_by target to dissenters amounts paid_by target to shareholders who receive cash or other_property amounts used by target to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction after the transaction acquiring will be in control of target within the meaning of sec_368 acquiring has no plan or intention to reacquire any of its stock constructively issued in the transaction acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business the liabilities of target assumed as determined under sec_357 by acquiring in the transaction were incurred by target in the ordinary course of its business and are associated with the assets transferred plr-130959-01 k l following the transaction acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in a business at the time of the transaction target will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in target that if exercised or converted would affect acquiring’s acquisition or retention of control of target as defined in sec_368 m target and acquiring will pay their respective expenses if any incurred in connection with the transaction n o p q there is no intercorporate indebtedness existing between target and acquiring that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv the total adjusted_basis and the fair_market_value of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities assumed as determined under sec_357 by acquiring target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 based on the foregoing we rule as follows for federal_income_tax purposes the contribution merger and liquidation will be treated as the transfer by target of substantially_all of its assets to acquiring in exchange for acquiring stock and the assumption by acquiring of all of the liabilities of target followed by the liquidation of target the acquisition by acquiring of substantially_all of the assets of target in exchange for acquiring stock and the assumption by acquiring of the liabilities of target followed by target's distribution of the acquiring stock in liquidation will constitute a reorganization within the meaning of sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets with the tender offer borrowing and the merger borrowing not treated as reducing the net or gross assets acquired from target in the transaction target and acquiring will each be a_party_to_a_reorganization within the meaning of plr-130959-01 sec_368 no gain_or_loss will be recognized by target on the transfer of substantially_all of its assets to acquiring solely in exchange for acquiring stock and the assumption by acquiring of its liabilities sec_361 and sec_357 no gain_or_loss will be recognized by acquiring on the receipt by acquiring of target's assets in exchange for shares of acquiring stock sec_1032 no gain_or_loss will be recognized by target upon the distribution of acquiring stock to target’s shareholders sec_361 the basis of the assets of target in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the transaction sec_362 the holding_period for the assets of target in the hands of acquiring includes the period during which those assets were held by target sec_1223 no gain_or_loss will be recognized by the shareholders of target on the exchange of their stock in target for shares of acquiring stock sec_354 the basis of the shares of acquiring stock to be received by the target shareholders will be the same as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring stock to be received by the target shareholders will include the holding_period of the target stock surrendered in exchange therefor provided the target stock was held as a capital_asset on the date of the exchange sec_1223 the taxable_year of target will end on the effective date of the transaction sec_1_381_b_-1 of the income_tax regulations and as provided in sec_381 and sec_1 a - acquiring will succeed to and take into account those attributes of target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder pursuant to sec_381 and sec_1_381_c_2_-1 acquiring will succeed to and take into account the earnings_and_profits or deficit in earnings and plr-130959-01 profits of target as of the date of transfer any deficit in earnings_and_profits of either target or acquiring will be used only to offset the earnings_and_profits accumulated after the date of the transfer no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed whether acquiring is an ineligible_corporation as defined in sec_1361 at the time an election is made to treat such corporation as an s_corporation and for any periods for which the election is effective in addition no opinion is expressed regarding the federal_income_tax consequences to the shareholders of target other than acquiring this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax return of the taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are based on the facts and representations submitted under penalties of perjury in support of the request for rulings verification of this information may be required as part of the audit process sincerely yours associate chief_counsel corporate by debra carlisle chief branch
